DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 08/23/2021.
Claims 1, 10, 13-15, 25, 28-29 are currently amended claims. Claims 1-29 are pending and considered.
The objection of claims 10, 25 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
The rejection of claims 13-14, 28-29 under 35 USC 112(b) due to insufficient antecedent basis has been withdrawn in light of applicant’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 13-18 of the Remark filed 8/23/2021, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the claim rejection under 35 U.S.C. 103 of claims 1-29 has been withdrawn.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (similarly claims 15) identifies the uniquely distinct features “executing a first instruction of the specific instructions, the first instruction being configured to load a randomly chosen value of an initial data item of a series of ordered data items; executing a subset of the specific instructions that is inserted between the series of instructions, wherein each instruction of the subset of specific instructions is configured to calculate a current data item of the series of ordered data items using an immediately preceding data item of the series of ordered data items, wherein the calculation of the current data item of the series or order data is based at least in part on the randomly chosen value of the initial data item of the series of ordered data items; executing a final instruction of the specific instructions, wherein the final instruction is configured to calculate a final data item of the series of ordered data items using a penultimate data item of the series of ordered data items and a final compensation data item, wherein the final data item corresponds to an expected value independent from a number of data items in the series of ordered data items; and executing an error detection instruction of the specific instructions, wherein the error detection instruction is configured to detect a program execution error by comparing the current data item of the series of ordered data items with an expected value of the current data item”. 
Naccache et al (US 7,168,065 B1) discloses method for monitoring flow of execution of a series of instruction of a computer program. In particular Naccache teaches comparing the result of the analysis of the instructions with reference data recorded with the program to determine whether the program has been modified or damaged. 
The prior art, Amschler et al (US20080022130A1) discloses method for secure execution of program including checking commands. In particular, Amschler teaches using pseudo random generator for initialization and comparing the checking value to control value as indication of insecure execution of the program.
The prior art, Zumkehr et al (US 5,974,529) discloses method for monitoring control flow error detection in RISC processor by comparing pre-computed reference signature with current signature to provide improved control flow error detection.
The prior art, Fluhrer (US20130347109A1) discloses techniques for detecting modifications to the software instructions. In particular Fluhrer teaches using prime number in hash/checksum calculation to detect modification of software instructions.
The prior art, Chenu et al (US20140040337A1) discloses method of calculating a checksum intended to protect an outgoing message generated from an incoming message with an Input/Output. In particular, Chenu teaches compensation in calculation of checksum to obtain consistent outgoing message.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claims 15) of “executing a first instruction of the specific instructions, the first instruction being configured to load a randomly chosen value of an initial data item of a series of ordered data items; executing a subset of the specific 
Regarding the dependent claims: dependent claims 2-14, 16-29 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 

Authorization for this examiner’s amendment was given in an interview with Steven K. Tam (650-433-5612) on 9/3/2021 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:

1. 	(Currently amended) A method of executing a program by an electronic device comprising a processor and a memory, the method comprising executing the program by the processor, the program comprising a series of instructions and specific instructions for a program error operation, the execution by the processor of the program comprising: 
executing a first instruction of the specific instructions, the first instruction being configured to load a randomly chosen value of an initial data item of a series of ordered data items;
executing a subset of the specific instructions that is inserted between the series of instructions, wherein each instruction of the subset of the specific instructions is configured to calculate a current data item of the series of ordered data items using an immediately preceding data item of the series of ordered data items, wherein the calculation of the current data item of the series of ordered data items is based at least in part on the randomly chosen value of the initial data item of the series of ordered data items;

executing an error detection instruction of the specific instructions, wherein the error detection instruction is configured to detect a program execution error by comparing the current data item of the series of ordered data items with an expected value of the current data item.

2. 	(Currently amended) The method of claim 1, wherein the expected value of the current data item of the series of ordered data items is: 
calculated, by a module for calculating constants, during a pre-processing step for generating the program, and 
used by the error detection instruction and by the final instruction.

3. 	(Previously presented) The method of claim 1, wherein the expected value of the final data item is determined from the initial data item.

4. 	(Original) The method of claim 1, wherein the expected value of the final data item is set equal to a binary ones' complement of the initial data item.



6. 	(Previously presented) The method of claim 1, wherein at least one instruction of the specific instructions is configured to determine the current data item of the series of ordered data items by calculating a signature of the immediately preceding data item of the series of ordered data items.

7. 	(Previously presented) The method of claim 1, wherein at least one instruction of the specific instructions is configured to determine a first data item of the series of ordered data items using a variable specific to the program and the immediately preceding data item of the series of ordered data items, and wherein a subsequent instruction of the specific instructions is configured to determine a second data item of the series of ordered data items, the second data item having an expected value independent from the variable specific to the program.

8. 	(Previously presented) The method of claim 1, wherein a data item of the series of ordered data items is obtained by a cyclic redundancy check calculation applied to the immediately preceding data item of the series of ordered data items.



10. 	(Previously presented) The method of claim 1, further comprising: 
allocating respective distinct series of ordered data items to a first function of the program and a second function of the program called by the first function;
upon returning to the first function following a call to the second function and execution of the second function, executing an instruction of the specific instructions that is applied to a data item of the respective distinct data series of ordered data items corresponding to the first function and to a calculated final data item of the respective distinct data series of ordered data items corresponding to the second function to obtain a third data item; and 
executing another instruction of the specific instructions that is applied to the third data item to obtain a fourth data item having an expected value which is independent from an expected final data item of the respective distinct data series of ordered data items corresponding to the second function.

11. 	(Currently amended) The method of claim 1, wherein the program includes an iterative processing loop implementing a first iteration counter varying in a first direction at each iteration, the execution of the program by the processor further comprising:
unchanged; and 
in the iterative processing loop, executing an instruction of the specific instructions that is applied to a calculated data item of the series of ordered data items, and to a constant based on the sum of the value of the first iteration counter and the value of the second iteration counter, and executing another instruction of the specific instructions applied to an expected value of the constant to obtain a fifth data item of the series of ordered data items having an expected value which is independent from the expected value of the sum of the value of the first iteration counter and the value of the second iteration counter.

12. 	(Previously presented) The method of claim 1, further comprising generating an executable version of the program from a source code or pre-processed code of the program, the generating comprising: 
generating a constant value file specifying values of constants used by the method;
searching in the source code or pre-processed code of the program for an instruction involving a comparison of the current data item of the series of ordered data items with the expected value of the current data item; 
calculating the expected value of the current data item based on the initial data item of the series of ordered data items and a rank of the current data item in the series of ordered data items; and


13. 	(Previously presented) The method of claim 12, wherein generating the executable version of the program from the source code or the pre-processed code of the program, further comprises: 
searching, in the source code of the program, for the final instruction of the specific instructions;
calculating the final compensation data item to which the final instruction is applied, such that the final instruction applied to the final compensation data item provides the expected value of the final data item of the series of ordered data items; and 
inserting a constant having a value of the final compensation data item into the constant value file.

(Previously presented) The method of claim 12, wherein generating the executable version of the program from the source code or the pre-processed code of the program, further comprises:
searching, in the source code of the program, for a compensation instruction calculating a first data item of the series of ordered data items applied to a second data item not belonging to the series of ordered data items; 
calculating a value of a compensation data item to which the compensation instruction is applied, such that the calculating the value of the compensation data item produces a data 
inserting a constant having the value of the compensation data item into the constant value file.

15. 	(Currently amended) A non-transitory computer-readable medium comprising a program stored thereon, the program comprising a series of instructions and specific instructions for a program error operation, responsive to execution by a processor the program performs operations comprising: 
executing a first instruction of the specific instructions, the first instruction being configured to load a randomly chosen value of an initial data item of a series of ordered data items[[.]];
executing a subset of the specific instructions that is inserted between the series of instructions, wherein each instruction of the subset of the specific instructions is configured to calculate a current data item of the series of ordered data item using an immediately preceding data item of the data series of ordered data items, wherein the calculation of the current data item of the series of ordered data items is based at least in part on the randomly chosen value of the initial data item of the series of ordered data items;
executing a final instruction of the specific instructions, wherein the final instruction is configured to calculate a final data item of the series of ordered data items using a penultimate data item of the series of ordered data items and a final compensation data item, wherein the 
executing an error detection instruction of the specific instructions, wherein the error detection instruction is configured to detect a program execution error by comparing the current data item of the series of ordered data items with an expected value of the current data item.

16. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the specific instructions are included in one or more macros.

17. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the expected value of the current data item of the series of ordered data items is:
calculated, by a module for calculating constants, during a pre-processing step for generating the program, and 
used by the error detection instruction and by the final instruction.

18. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the expected value of the final data item is determined from the initial data item.

19. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein the expected value of the final data item is set equal to a binary ones' complement of the initial data item.

20. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein one specific instruction of the specific instructions is configured to determine one of the data items of the series of ordered data items based on a rank of the one of the data items in the series of ordered data items.

21. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein at least one instruction of the specific instructions is configured to determine the current data item of the series of ordered data items by calculating a signature of the immediately preceding data item of the series of ordered data items.

22. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein at least one instruction of the specific instructions is configured to determine a first data item of the series of ordered data items using a variable specific to the program and the immediately preceding data item of the series of ordered data items, and wherein a subsequent instruction of the specific instructions is configured to determine a second data item of the series of ordered data items, the second data item having an expected value independent from the variable specific to the program.

23. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein a data item of the series of ordered data items is obtained by a cyclic redundancy 

24. 	(Previously presented) The non-transitory computer-readable medium of claim 15, wherein a data item of the series of ordered data items is obtained by a modular arithmetic calculation applied to the immediately preceding data item of the series of ordered data items using, as a modulus, a prime number greater than a maximum value of the data items of the series of ordered data items.

25. 	(Previously presented) The non-transitory computer-readable medium of claim 15, the operations further comprising:
allocating respective distinct series of ordered data items to a first function of the program and a second function of the program called by the first function;
upon returning to the first function following a call to the section function and execution of the second function, executing an instruction of the specific instructions that is applied to a data item of the respective distinct series of ordered data items of the first function and to a calculated final data item of the respective distinct series of ordered data items of the second function to obtain a third data item; and
executing another instruction of the specific instructions that is applied to the third data item to obtain a fourth data item having an expected value which is independent from an expected final data item of the respective distinct series of ordered data items of the second function.

26. 	(Currently amended) The non-transitory computer-readable medium of claim 15, wherein the program includes an iterative processing loop implementing a first iteration counter varying in a first direction at each iteration, the operations further comprising:
managing a second iteration counter varying in a second direction opposite to the first direction, such that a sum of a value of the first iteration counter and a value of the second iteration counter remains  unchanged; and
in the iterative processing loop, executing an instruction of the specific instructions that is applied to a calculated data item of the series of ordered data items, and to a constant based on the sum of the value of the first iteration counter and the value of the second iteration counter, and executing another instruction of the specific instructions applied to an expected value of the constant to obtain a fifth data item of the series of ordered data items having an expected value which is independent from the expected value of the sum of the value of the first iteration counter and the value of the second iteration counter.

27. 	(Previously presented) The non-transitory computer-readable medium of claim 15, the operations further comprising generating an executable version of the program from a source code or pre-processed code of the program, the generating comprising:
generating a constant value file specifying values of constants used by the program;
searching in the source code or pre-processed code of the program for an instruction involving a comparison of the current data item of the series of ordered data items with the expected value of the current data item;

inserting, into the constant value file, a constant having the calculated expected value of the current data item.

28. 	(Previously presented) The non-transitory computer-readable medium of claim 27, wherein generating the executable version of the program from the source code or the pre-processed code of the program, further comprises:
searching, in the source code of the program, for the final instruction of the specific instructions;
calculating the final compensation data item to which the final instruction is applied, such that the final instruction applied to the final compensation data item provides an expected final data item of the series of ordered data items; and
inserting a constant having a value of the final compensation data item into the constant value file.

29. 	(Previously presented) The non-transitory computer-readable medium of claim 27, wherein generating the executable version of the program from the source code or the pre-processed code of the program, further comprises:

calculating a value of a compensation data item to which the compensation instruction is applied, such that the calculating the value of the compensation data item produces a data item of the series of ordered data items which is independent from an expected value of the second data item; and
inserting a constant having the value of the compensation data item into the constant value file.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Stewart et al (US 20110088095A1). Discloses anti-tamper system employing runtime profiling of software to inject integrity checks into the software to enable verification of whether or not the software has been tampered with.
Chase et al (US 8,347,392 B2). Discloses protective instructions are inserted into program instructions to detect and respond to attacks using execution of program instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436     

/KENDALL DOLLY/Primary Examiner, Art Unit 2436